Appeal from a judgment of the County Court, Putnam County, convicting appellant of grand larceny in the first degree, and from each and every intermediate order therein made. Judgment unanimously affirmed. In our opinion, it was error to admit in evidence, over appellant’s objection, the report made by one Jansen, an examiner for the State Department of Audit and Control. In addition, the record discloses that leading questions were permitted over appellant’s objection. However, we are also of the opinion that there is more than sufficient evidence which was received either on consent or without objection, or on appellant’s behalf, to establish beyond a reasonable doubt her guilt of the crime charged. Under these circumstances, the errors did not affect the substantial rights of the appellant and may be disregarded under section 542 of the Code of Criminal Procedure. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment.
Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.